                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

UNITED STATES OF AMERICA                                                                PLAINTIFF


v.                                                             CRIMINAL NO. 3:16-CR-149-RGJ


MOHAMMED AL ASAI                                                                      DEFENDANT

                               SENTENCING MEMORANDUM

                                    ELECTRONICALLY FILED
       The United States of America, by counsel, Assistant United States Attorney Amanda

Gregory, files its memorandum in support of sentencing in this action currently scheduled for

February 7, 2019. The United States does not plan to put on any witnesses at the hearing.

       The United States takes the position that the appropriate guidelines application for Counts

1, 2, and 3 of the Superseding Indictment is an adjusted offense level of 27. As Defendant has a

Criminal History Level of I, this results in a sentencing range of 70 to 87 months. Considering this

sentencing range, and the sentencing factors under Title 18, United States Code, Section 3553(a),

it is the position of the United States that a sentence of 70 months, at the low end of the sentencing

range, and an order of restitution for $789,650.62, is appropriate.

                       I. BACKGROUND AND OFFENSE CONDUCT

       The Defendant was the owner and manager of Al Yasmine Food Mart, located at 6700

Strawberry Lane. Al Yasmine opened around 2012. Prior to that, the Defendant had been an

owner of Al Sadiq Food Mart. The Defendant submitted applications for both stores to become

approved retailers with the Supplemental Nutrition Assistance Program, also known as “SNAP”

or the food stamp program.

       Each time that the Defendant submitted an application for a store to be an approved SNAP

                                                 1
retailer, he signed certifications acknowledging the SNAP restrictions, including the restriction on

trading cash or ineligible items for SNAP benefits and accepting SNAP benefits as payment on

credit accounts. After each store is accepted as an approved SNAP retailer, USDA sends out

training materials regarding the program, including these program restrictions. At trial, the

Defendant acknowledged that he understood that the SNAP program prohibited the exchange of

cash for SNAP benefits. DN 89 (Tr. of Def.’s Testimony, Vol. 2.) at 26:8-27:24.

       Beginning as early as January 2013, the SNAP transaction history for Al Yasmine Food

Mart revealed numerous suspicious transactions. Based on these transactions, and the volume and

amount of SNAP redemptions at Al Yasmine Food Mart, USDA and FBI opened a joint

investigation into the store, which involved undercover transactions and interviews with customers

and employees.

        From in or around and between January 2013 through August 2016, the Defendant

exchanged cash for SNAP benefits, in violation of SNAP rules. He also allowed customers of the

store to use SNAP benefits to purchase ineligible items. As part of the scheme, he would

sometimes use a customer’s SNAP EBT card to make purchases at other stores. The Defendant

would use the EBT cards to buy stock or other items for his store, then give the customer cash for

his purchases. When exchanging cash for SNAP benefits, the Defendant would generally charge

an extra $15 to the card for every $100 provided in cash. In essence, the Defendant was paying

approximately 87 cents for each dollar charged.

       From January 2013 through August 2016, the total for SNAP transactions at Al Yasmine

Food Mart was $2,519,173. Based on information from the SNAP authorized retailer application

and USDA’s site visit of Al Yasmine Food Mart, USDA classified Al Yasmine Food Mart as a

“small grocery” store. During the indictment period, the average SNAP sales for all small grocery

stores in Jefferson County was $399,621. During the same period, the monthly average SNAP

                                                  2
transaction amount for small grocery stores in Jefferson County ranged from around $19 to $22.

During the indictment period, the average SNAP sales for “medium grocery” stores was $531,737.

                              II. GUIDELINES CALCULATION

       Even in the post-Booker sentencing era, the United States Supreme Court and the Sixth

Circuit Court of Appeals have reiterated the continued importance of the United States Sentencing

Guidelines in the federal sentencing process. See Gall v. United States, 552 U.S. 38 (2007), and

United States v. Anderson, 526 F.3d 319 (6th Cir. 2008). The Anderson court opined that

               [a]t the outset, we note that it is unclear that an error in determining
               the Guidelines recommendation can ever be considered harmless
               post- Gall. Gall clearly directed the focus of sentencing courts to the
               Guidelines. For instance, the Court held that a district court should
               begin all sentencing proceedings by correctly calculating the
               applicable Guidelines range. 128 S.Ct. at 596. “[T]he Guidelines
               should be the starting point and the initial benchmark,” so as to
               ensure fair sentencing “administration and to secure nationwide
               consistency.” Id. Furthermore, the Court held, “[t]he fact that
               3553(a) explicitly directs sentencing courts to consider the
               Guidelines supports the premise that district courts must begin their
               analysis with the Guidelines and remain cognizant of them
               throughout the sentencing process.” Id. at 596 n. 6. If the district
               court decides to sentence a defendant outside of the Guidelines
               range, then the district court “must consider the extent of the
               deviation and ensure that the justification is sufficiently compelling
               to support the degree of the variance. [The Court] f[ou]nd it
               uncontroversial that a major departure should be supported by a
               more significant justification than a minor one.” Id. at 597. On
               appeal, the Courts of Appeals “must first ensure that the district court
               committed no significant procedural error, such as failing to
               calculate (or improperly calculating) the Guidelines range .... or
               failing to adequately explain the chosen sentence-including an
               explanation for any deviation from the Guidelines range.” Id.

Id. at 329. The Anderson court further noted that such a focus on the guidelines “is consistent with

the Court’s other recent sentencing precedent” and went on to reference the decisions in United

States v. Booker, 543 U.S. 220, 245-46, (2005), Kimbrough v. United States, 128 S.Ct. 558, 564
                                                 3
(2007), and Rita v. United States, 127 S.Ct. 2456, 2468 (2007), to include the opinions’ respective

references to the role of the guidelines. Id. In United States v. Bistline, 665 F.3d 758, 761 (6th Cir.

2012), the Sixth Circuit noted that, although advisory, the Sentencing Guidelines should still be

“‘the starting point and the initial benchmark’ for choosing a defendant’s sentence.” Citing Gall

v. United States, 552 U.S. at 49 (2007).

       A. Base Offense Level

       The base offense level should be seven. All three counts refer to Section 2B1.1 of the

guidelines. Section 2B1.1(a)(1) provides for a base offense level of seven, as the statutory

maximum term of imprisonment for Counts 2 and 3, which charge wire fraud, is 20 years or more.

       B.     Specific Offense Characteristic – Loss Calculation

       It is the United States’ position that the fraud loss in this matter is approximately

$789,650.62, which results in a 14-point increase pursuant to U.S.S.G. § 2B1.1(b)(1)(H).

       Under U.S.S.G. § 2B1.1(b)(1), the Court increases the offense level based on the amount

of loss caused by the defendant’s conduct, including the acts and omissions of others under

U.S.S.G. § 1B1.3(a). Relevant to this matter, loss amount under the Guidelines is the “reasonably

foreseeable pecuniary harm that resulted from the offense.” U.S.S.G. § 2B1.1 cmt. n. 3(A)(i).

Here, the Defendant’s bank account received monetary credits from the USDA in amounts equal

to the benefits purchased for cash or the benefits used to purchase ineligible items. For cash

transactions, even though the Defendant then paid out around 87% of the value of the benefits to

recipients in cash, the full value of the benefits is the amount that is used to calculate fraud loss.

See id. at cmt. n. 3(F)(ii) (“In a case involving government benefits . . ., loss shall be considered

to be not less than the value of the benefits obtained by the unintended recipients.”); United States

v. Arnous, 122 F.3d 321, 323 (6th Cir. 1997) (“When food stamp [benefits] are exchanged for

cash,” the loss “is the face value of the [benefits] exchanged.”); United States v. Hassan, 211 F.3d
                                                  4
380, 383 (7th Cir. 2000).

       The Court may determine facts relevant to guideline determinations by a preponderance of

the evidence. United States v. Gates, 461 F.3d 703, 708 (6th Cir. 2006). In a case like this, it is

impossible to determine the exact amount of the fraud loss. However, the court need not determine

the loss amount in a financial crime with precision, but rather “need only make a reasonable

estimate of the loss, given the available information.” United States v. Mickens, 453 F.3d 668, 672

(6th Cir. 2006); United States v. Brawner, 173 F.3d 966, 971 (6th Cir. 1999) (approving loss

calculations based on estimates of average fraud loss); USSG § 2B1.1, note 3(C).

       In United States v. Hassan, the court approved a calculation based on “aggregated food

stamp redemptions less actual food sales.” 211 F.3d at 383. Where reliable figures (e.g., for

“actual food sales”) are not available, however, a “district court may make a reasonable estimate

by extrapolating the average amount of loss from known data and applying that average to

transactions where the exact amount of loss is unknown.” United States v. Uddin, 551 F.3d 176,

180 (2nd Cir. 2009). Courts have adopted loss calculations that compare the amount of SNAP

redemptions at the target store with the monthly level of redemptions at comparable food stores in

the area. See United States v. Sufi, 456 Fed. Appx. 524, 528 (6th Cir. 2012) (upholding comparison

average method because it provided an objective means of loss calculation); United States v. Jarjis,

551 Fed. Appx. 261, 263 (6th Cir. 2014) (affirming district court determination of loss through

comparison method to similar stores in the local area and to stores statewide).

       Using the comparison store method, Al Yasmine’s total SNAP sales can be compared to

total SNAP sales for all small grocery stores in Jefferson County and all medium grocery stores in

Jefferson County. Based on a comparison with the average SNAP sales of “small grocery stores”

in Jefferson County, the loss estimate is $2,119,552 (Al Yasmine’s $2,519,173 total in SNAP sales

less the $399,621 Jefferson County small grocery store average SNAP sales). Based on a

                                                5
comparison with the average SNAP sales of “medium grocery stores” in Jefferson County, the loss

estimate is $1,987,436 (Al Yasmine’s $2,519,173 total in SNAP sales less the $531,737 Jefferson

County medium grocery store average SNAP sales).

       In United States v. Uddin, the Second Circuit upheld a district court’s SNAP fraud loss

calculation that was based on assuming a certain percentage of SNAP transactions over $50 were

fraudulent. 551 F.3d 176, 180 (2nd Cir. 2009). The district court looked at the average SNAP

transaction for similarly-sized grocery stores, which was $12, and then chose $50 as a SNAP

transaction amount indicative of fraud. Id. The district court rejected the notion that 100% of the

transactions over $50 were fraudulent and instead determined that the loss amount was a certain

percentage of the transactions that were over $50. Id.

       The average SNAP transaction amount for small grocery stores in Jefferson County

hovered around $20 during the indictment period. Five times that amount would be $100. During

the indictment period, there was $1,519,772 in transactions over $100 at Al Yasmine, which means

there was only $999,400 in transactions less than $100.

       A focus on large transaction amounts is based on the assumption that transactions in which

individuals get cash in exchange for benefits will be larger than normal transactions, as individuals

will request a large amount of cash, and the Defendant’s fee will be added on to any amount.

However, focusing solely on large transaction amounts would leave out smaller fraudulent

transactions where the Defendant accepted SNAP benefits as payment for non-food items or where

the Defendant slowly depleted the value of an EBT card left in his possession.

       Any loss amount that is focused only on the SNAP transaction numbers from Al Yasmine

will be incomplete, because part of the Defendant’s scheme involved providing customers with

cash and then using the customers’ EBT cards at other stores. Other people’s EBT cards were used

in conjunction with the Defendant’s Sam’s Club card to make approximately $29,789.62 in purchases

                                                 6
 at Sam’s Club. This loss would not be accounted for in any analysis that was focused solely on SNAP

 transactions at Al Yasmine.

        Based on the stock at the Defendant’s grocery store and the average SNAP transaction amount

 at similarly-sized grocery stores, and a sampling of the purchases made with other people’s EBT cards

 and the Defendant’s Sam’s Club card, the United States has made a conservative estimate that the loss

 is $789,650.62. This number assumes that approximately 50% of the SNAP transactions over $100,

 or $759,861 in transactions, were fraudulent, then adds the $29,789.62 in EBT card purchases on the

 Defendant’s Sam’s Club card.

        C.      Aggravating Role

       It is the United States’ position that an “aggravating role” enhancement should apply,

resulting in a two-point increase pursuant to U.S.S.G. § 3B1.1(c). Excluding the store customers

who participated in the scheme, there were not five or more participants in the scheme. As such,

U.S.S.G. § 3B1.1(a) and (b) would not apply. However, U.S.S.G. § 3B1.1(c) should apply, as the

Defendant was an “organizer, leader, manager or supervisor in any criminal activity other than

described in (a) or (b).” Hatem Al-Hussainy told law enforcement that on one occasion he provided

cash back in exchange for SNAP benefits on directions from the Defendant, as relayed through

another employee. Kareem Taqi testified that in addition to the Defendant and Hatem Al-Hussainy,

other individuals who worked for the Defendant as cashiers also provided cash back in exchange for

SNAP benefits. The Defendant was the manager and supervisor of the cashiers who worked at Al

Yasmine. These cashiers purchased SNAP benefits for cash at the Defendant’s direction, using his

point of sale machine, resulting in federal funds going to the Defendant’s bank account.

       D.      Obstruction of Justice

       It is the United States’ position that the “obstruction of justice” enhancement should apply,

which results in a two-point increase pursuant to U.S.S.G. § 3C1.1. The Defendant obstructed and

                                                  7
impeded the administration of justice through his testimony at trial, and his guidelines should be

increased two points. The obstruction enhancement instructs the district court to increase a

defendant’s offense level by two points if the defendant willfully attempted to obstruct the

administration of justice during prosecution, and the conduct related to the defendant’s offense of

conviction. U.S.S.G. §3C1.1. Perjury is a common and proper basis for the enhancement. See id.

n. 4(B).

       “Perjury occurs when a witness, testifying under oath or affirmation, gives false testimony

concerning a material matter with the willful intent to provide false testimony, rather than as a

result of confusion, mistake, or faulty memory.” See United States v. Lawrence, 308 F.3d 623, 631

32 (6th Cir. 2002) (quoting United States v. Dunnigan, 507 U.S. 87, 94 (1993)). The offense of

perjury has three elements: 1) a false statement under oath, 2) concerning a material matter, 3) with

the willful intent to provide false testimony. See Dunnigan, 507 U.S. at 94. A sentencing court

must make specific findings on the record to aid the appellate court in reviewing that decision.

Lawrence, 308 F.3d at 632. “The [district] court must: 1) identify those particular portions of

defendant’s testimony that it considers to be perjurious; and 2) either make a specific finding for

each element of perjury or, at least, make a finding that encompasses all of the factual predicates

for a finding of perjury.” Id.

       Here, the Defendant committed perjury by lying multiple times under oath during his

testimony at trial. The below table identifies the specific false statements from the Defendant’s

testimony, along with evidence contradicting the testimony.

 Defendant’s Testimony                             Evidence Contrary to Defendant’s
                                                   Testimony
 A. At that time, I don’t recall exactly, like,       • Kareem Taqi testified that he did not
 what the amount because it was several times            give the Defendant money to give to
 when he left it with me to give it to her.              Julie.

 (DN 88, 37:9-11)

                                                  8
Defendant’s Testimony                              Evidence Contrary to Defendant’s
                                                   Testimony
Q. Did you ever have someone -- or let me             • Amela Muratovic testified the
back up.                                                 Defendant used her card and Shefkije
Did you ever take someone else’s EBT card                Berisa’s card at Sam’s Club and the
and purchase items at Sam’s --                           Defendant’s Sam’s Club records
A. No.                                                   support this.
Q. Or Aldi’s?                                         • The Defendant is on video using
A. No.                                                   undercover Julie’s card at Sam’s Club.
Q. Or anywhere?                                       • Hatem Al-Hussainy told law
A. No. Unless the person with me.                        enforcement that the Defendant used
                                                         Al-Hussainy’s card at Sam’s Club to
(DN 89, 17:2-9)                                          make purchases for the store in
                                                         exchange for giving Al-Hussainy cash
                                                         and the Defendant’s Sam’s Club
                                                         records support this.
Q. But today we’re talking about you. So you          • Hatem Al-Hussainy told law
would sometimes give him money before he                 enforcement that the Defendant used
was traveling overseas?                                  Al-Hussainy’s card at Sam’s Club to
A. Yes.                                                  make purchases for the store in
Q. And when he borrowed money from you,                  exchange for giving Al-Hussainy cash
you charged his EBT card at Sam’s Club to                and the Defendant’s Sam’s Club
pay off that debt, correct?                              records support this.
A. No.                                                • Hatem Al-Hussainy told law
Q. When he traveled to Iraq, he would leave              enforcement he left his EBT card and
his EBT card with you?                                   EBT PIN with the Defendant while he
A. No.                                                   was outside the United States. He
                                                         stated he owed the Defendant money
(DN 89, 36:5-13)                                         and the Defendant used the SNAP
                                                         funds from the EBT card to collect on
                                                         the debt. This is supported by Al-
                                                         Hussainy’s travel records and the
                                                         transaction history for his EBT card.
Q. You gave Amela Muratovic cash in                   • Amela Muratovic testified she
exchange for her EBT benefits, correct?                  received cash from the Defendant in
A. No.                                                   exchange for her EBT benefits and
Q. Do you know who I’m talking about, the                that the Defendant used her EBT card
woman who testified                                      at Sam’s Club.
here, Amela Muratovic?
A. The first one, the lady -- the first one, she
come testify?
Q. Yes.
A. No.
Q. You -- so you didn’t? You’re saying “I did
not do that”?
A. No. I see her, like, three times in the store
shopping.
                                                   9
Defendant’s Testimony                             Evidence Contrary to Defendant’s
                                                  Testimony
Q. Uh-huh. And you say you never gave her
cash in exchange for her EBT benefits?
A. No.
Q. You never used her card at Sam’s Club?
A. No.

(DN 89, 57:18-58:8)
Q. Julie, that’s our undercover, our helper.           •   Kareem Taqi testified the Defendant
You gave her cash in exchange for EBT                      was the source of the money that went
benefits?                                                  to Julie.
A. No. I -- I take the money -- Kareem give
me the money, and I just hand the money to
her.

DN 89 59:4-8
Q. Okay. So you said, “I lost your number. I           •   This is implausible based on an
lost the number for the card.” Correct?                    objective viewing of Exhibit 16I.
A. Yeah. But I think I was talking on the
phone, not talking to her because she’s sitting
in the dining room and I was over there at the
cashier.

(DN 89, 66:15-19)

Q. So you said, “I didn’t use it.” And you’re
talking to her at that point, right?
A. No, I don’t think so.
Q. You don’t think you’re talking to her or
you don’t think you said that?
A. No. No, I don’t think I’m talking to her.
Q. But she’s clearly getting up and talking to
you.
A. No. She got up. She’s still walking but not
talking.

(DN 89, 67:18-25)


      For these reasons, the two-point obstruction enhancement should apply.

       E.      Abuse of Trust

       It is the United States’ position that the “abuse of trust” enhancement should apply, which

results in a two-point increase pursuant to U.S.S.G. § 3B1.3. The Sentencing Guidelines provide

                                                  10
that a defendant’s calculated offense level should be increased by two levels if “the defendant

abused a position of public or private trust … in a manner that significantly facilitated the

commission or concealment of the offense.” USSG §

3B1.3. The commentary to the provision provides that:

       “Public or private trust” refers to a position of public or private trust characterized by
       professional or managerial discretion (i.e., substantial discretionary judgment that is
       ordinarily given considerable deference). Personal holding such positions ordinarily are
       subject to significantly less supervision than employees whose responsibilities are
       primarily non-discretionary in nature.

Id. App. Note 1.

       “The level of discretion accorded an employee is to be the decisive factor when deciding

if an employee holds a position of trust” within the meaning of § 3B1.3. United States v. Hudson,

491 F.3d 590, 595 (6th Cir. 2007). The position of trust arises when an organization makes itself

vulnerable to someone in a particular position, ceding to that person’s judgment some control over

their affairs. United States v. Gilliam, 315F.3d 614, 618 (6th Cir. 2003).

       Courts have routinely applied the abuse-of-trust enhancement to the owners of stores

fraudulently redeeming food stamps. See, e.g., United States v. Kasi, 348 F. App’x 689 (2nd Cir.

2009) (unpublished). The Second Circuit held in that case:

       We agree with the District Court that the case for the abuse-of-trust enhancement was
       “open and shut.” Kasi, but not his co-defendants, was the person who received
       authorization from the USDA to participate in the food stamp program and was trained to
       ensure compliance with the program’s requirements. Furthermore, Kasi was entrusted by
       the USDA with the primary responsibility to help prevent fraud and abuse.

Id. at 693, citing United States v. Allen, 201 F.3d 163, 166 (2nd Cir. 2000) (whether someone

occupies a position of trust “turns on the extent to which the position provides the freedom to

commit a difficult-to-detect wrong”). See also United States v. Sarsour, 271 F. App’x 923, 927-

28 (11th Cir. 2008) (enhancement properly applied because store owner “Sarsour had to receive

approval from the USDA to participate in the food stamp program, and that approval allowed him

                                                11
to engage in food stamp fraud.”); United States v. Blankenship, 134 F. App’x 363 (11th Cir. 2005)

(“the district court correctly found that Blankenship held a position of trust in that he was entrusted

by the federal government to administer the food stamp program, and to follow the rules of the food

stamp program. Blankenship was in a position of significant managerial discretion, in that he was

the only employee of [the store] and was authorized to obtain the EBT food stamp machine.”);

compare United States v. Sufi, 455 Fed. Appx. 672, 677-78 (6th Cir. 2012) (upholding upward

departure of 27 months based in part on the idea that the case involved an “abuse of trust,” where

the 3B1.3 enhancement was not explicitly considered by the lower court or the appellate court).

         Like the store owners in Kasi, Sarsour, and Blankenship, the Defendant was the sole owner

and manager of Al Yasmine Food Mart. After going through the application process, which

required that he promise to abide by the program rules, he was entrusted by USDA with the

responsibility of administering the program and preventing fraud. Unlike a “mere bank teller,” the

Defendant’s discretion at Al Yasmine was unfettered. He managed other employees. Because the

Defendant abused a position that accorded him the freedom to commit a difficult-to-detect wrong,

his offense level should be increased by two levels.

         F. Offense Level

         Recognizing that the Sentencing Guidelines are the starting point for determining an

appropriate sentence, and using the above-cited provisions, the appropriate guidelines offense level

is 27.

                                   III. CRIMINAL HISTORY

         The United States concurs with the accuracy of the Criminal History Category calculation

of the United States Probation Office. Defendant has no criminal history points and is a Criminal

History Category I.



                                                 12
                              IV. 18 U.S.C. § 3553(a) FACTORS

       This Court must ultimately affix a sentence which is sufficient, but not greater than

necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a)(2). Title 18, United States

Code, Section 3553(a) guides the Court regarding factors to consider when imposing a sentence.

That section directs courts to consider the following:

       (1)     the nature and circumstances of the offense and the history and characteristics of
               the defendant;
       (2)     the need for the sentence imposed;
                       (A)    to reflect the seriousness of the offense, to promote respect for the
                       law, and to provide just punishment for the offense;
                       (B)     to afford adequate deterrence to criminal conduct;
                       (C)     to protect the public from further crimes of the defendant; and
                       (D)     to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most effective
                       manner;
       (3)     the kinds of sentences available;
       (4)     the kinds of sentence and the sentencing range established for--
                      (A)     the applicable category of offense committed by the applicable
                      category of defendant as set forth in the guidelines;
                      ...
       (5)     any pertinent policy statement--
                      ...
       (6)     the need to avoid unwarranted sentence disparities among defendants with similar
               records who have been found guilty of similar conduct; and
       (7)     the need to provide restitution to any victims of the offense.

       The Defendant stands convicted of food stamp or SNAP fraud. The sentence imposed in

this action should adequately reflect the seriousness of the offense along with the characteristics

of the Defendant and provide a just punishment no greater than necessary. Based on these factors,

as outlined below, the United States recommends a sentence of 70 months, at the low end of the

appropriate sentencing guideline range.

      The nature and circumstances of the offense are serious. SNAP is a program designed to

                                                   13
help the poorest members of society pay for a basic necessity – food. SNAP fraud in the form

trading cash for benefits has far-reaching effects. First, it undermines public confidence in SNAP,

which endangers the program as a whole. Second, it deprives SNAP recipients (albeit with their

consent) of money that was intended to be used for food. Finally, it unjustly enriches the SNAP

retailers, who have sworn to abide by the restrictions of the program, and been entrusted with

government funds on that basis.

       This is not a one-off offense. The Defendant committed this offense over a long period of

time, misappropriating hundreds of thousands of dollars in USDA funds.

       As SNAP retailers are provided with trust and discretion, SNAP fraud is difficult to detect.

USDA does not have extensive resources for monitoring retailers. Instead, USDA must largely rely

on retailers to uphold and enforce the rules of the program. As such, it is important for any

sentence to deter fraud among other SNAP retailers.

       Despite the seriousness of the offense, the Defendant and his conduct also have characteristics

that justify a low-end guideline sentence. The Defendant lacks any criminal history. He has a history

working as a contractor for the United States military. Finally, it is worth noting that while he was

profiting from trafficking in benefits, he paid more than what was regarded as the “market” rate for

benefits.     Generally, the market rate was 50 cents on the dollar, while the Defendant paid

approximately 87 cents on the dollar.

            A sentence of 70 months would satisfy the sentencing factors. That sentence would

 account for the seriousness of the offenses and provide needed deterrence to others and protection

 of the public. A sentence below the Guidelines would discount the protracted, damaging nature

 of the Defendant’s conduct.

                                           V. CONCLUSION

            For the reasons set forth herein, the United States respectfully requests that the Court apply

                                                     14
the Sentencing Guidelines, as outlined above, follow the statutory directives set out in 18 U.S.C.

§ 3553(a), and impose a sentence of 70 months, which is the low end of the sentencing range. The

United States also requests that the Court issue an order of restitution.


                                               Respectfully submitted,

                                               RUSSELL M. COLEMAN
                                               United States Attorney

                                               /s/ Amanda E. Gregory
                                               Amanda E. Gregory
                                               Jessica R.C. Malloy
                                               Assistant U.S. Attorneys
                                               717 West Broadway
                                               Louisville, Kentucky 40202
                                               PH: (502) 582-5016
                                               FAX: (502) 582-5097




                                                 15
                                CERTIFICATE OF SERVICE


        I hereby certify that on January 28, 2019, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
counsel for the defendant.

                                               s/ Amanda E. Gregory
                                               Amanda E. Gregory
                                               Assistant U.S. Attorney




                                                16
